Citation Nr: 0901463	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  05-19 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 40 percent 
disabling for service-connected chronic low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from August 1978 to November 
1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).   


FINDINGS OF FACT

1.  The veteran's service-connected low back disorder has not 
resulted in incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.

2.  The service-connected back disorder has not resulted in 
unfavorable ankylosis of the entire thoracolumbar spine.

3.  The disorder has not resulted in incomplete paralysis of 
either of the sciatic nerves.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
low back pain have not been met.  38 U.S.C.A. §§ 1155, 
5107(b), 5110(g) (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5243 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the veteran.  Additionally, the veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. at 
43-4.

The veteran was notified in a letter dated in May 2004 
regarding type of evidence necessary to establish his claim.  
He was instructed that to show entitlement to an increased 
evaluation for his service-connected disability, the evidence 
must show that the disability has gotten worse.  It was noted 
in the letter that his VA treatment records had already been 
obtained.  He was advised that if he had received private 
treatment, he should complete and return an authorization 
form so that the VA could request the treatment records.  He 
was also advised that the RO had requested an examination at 
a VA medical Center.  

In a subsequent letter dated in March 2006 the veteran was 
provided additional information regarding the assignment of 
disability ratings.  It was noted that the VA considered 
evidence of the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and the symptoms on employment.  It was further 
explained that examples of evidence that may have an effect 
on the disability evaluation which is assigned included 
ongoing treatment records, recent Social Security 
Determinations, statements from employers as to job 
performance and lost time, and statements from people who 
have witnessed how symptoms affect him.  The Board notes, 
however, that this second letter was provided after the 
rating decision on appeal.  In addition, the Board notes that 
the VCAA letters in this case failed to provide information 
about the specific rating criteria.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the veteran.  The 
Federal Circuit stated that requiring a veteran to 
demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-veteran benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the veteran, see Vazquez-Flores v. Peake, 22 Vet. App. at 
48-9 ("[a]ctual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 56.

In this case, the Board finds that any notice errors with 
respect to the information and evidence needed to 
substantiate the veteran's increased rating claims did not 
affect the essential fairness of the adjudication.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
veteran was provided with the rating criteria for these 
disabilities in the Statement of the Case.  The Board notes 
that the veteran's claim were readjudicated following notice.  
Furthermore, the veteran and his representative have provided 
specific arguments concerning the propriety of an increased 
rating and information about the impact of his disabilities, 
thereby demonstrating actual knowledge of the relevant 
criteria.  Given his contentions and the evidence of record, 
the veteran has demonstrated his affirmative understanding, 
i.e., he had actual knowledge of what was necessary to 
substantiate the increased rating claim.  Thus, the purpose 
of the notice, to ensure that the veteran had the opportunity 
to participate meaningfully in the adjudication process, was 
not frustrated because the veteran had actual knowledge of 
what was necessary to substantiate the claim prior to the 
Board's consideration of this matter, ensuring the essential 
fairness of the adjudication.  Moreover, based on the notices 
provided to the veteran, the Board finds that a reasonable 
person could be expected to understand what information and 
evidence is required to substantiate the increased rating 
claim.

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
The presumption of prejudice on the VA's part has been 
rebutted in this case by the following: (1) the veteran 
clearly has actual knowledge of the evidence he is required 
to submit in this case based on his contentions and the 
communications sent to the veteran over the course of this 
appeal; and (2) based on the veteran's contentions and the 
communications over the course of this appeal, he is found to 
be reasonably expected to understand from the notices 
provided what was needed.  Accordingly, the Board concludes 
that the appeal may be decided without further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
post service treatment records have been obtained.  Social 
Security Administration records were also obtained.  He has 
had a hearing.  The Board does not know of any additional 
relevant evidence which is available but has not been 
obtained.  The veteran was afforded VA examinations.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The relevant criteria contain a Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  The new rating criteria, under Diagnostic Code 
5243, provide as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, 60 percent.  With incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months, 40 percent.  

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

For spine disorders that are not rated under the code for 
intervertebral disc syndrome, there is a new General Rating 
Formula for Diseases and Injuries of the Spine.  68 Fed. 
Reg. 51454-51458 (August 27, 2003).  The General Rating 
Formula for Diseases and Injuries of the Spine (For 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) provides as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

Unfavorable ankylosis of the entire 
spine................100

Unfavorable ankylosis of the entire thoracolumbar 
spine.............50

Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine................40

(The above criteria clearly imply that the factors for 
consideration under the holding in DeLuca v. Brown, infra, 
are now contemplated in the rating assigned under the general 
rating formula.)

Under certain circumstances, the neurological impairment of 
the lower extremities that is due to a back disorder may be 
rated separately from the back disorder itself.  Diagnostic 
Code 8520 provides that incomplete paralysis of the sciatic 
nerve warrants a 10 percent evaluation if it is mild, a 20 
percent evaluation if it is moderate, a 40 percent evaluation 
if it is moderately severe or a 60 percent evaluation if it 
is severe (with marked muscular atrophy).  An 80 percent 
evaluation is warranted for complete paralysis of the sciatic 
nerve.  With complete paralysis of the sciatic nerve, the 
foot dangles and drops, there is no active movement possible 
of muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

The veteran contends that his service-connected back disorder 
causes severe pain and impairment.  He presented testimony to 
that effect during a hearing held at the RO in November 2006.

The Board has considered the full history of the veteran's 
low back disorder.  His service medical records show that he 
was treated for complaints of back pain in service.  For 
example, a service record dated in January 1979 reflects that 
he reported having acute low back pain for two days.  Flexion 
was restricted to 45 degrees.  It was noted that his past 
history suggested minor trouble of a similar type.  The 
diagnosis was acute lumbar joint syndrome.  Naprosyn was 
prescribed.  

The veteran filed a claim for service connection for a back 
disorder in May 1996, but it was denied in February 1997.  
The veteran perfected an appeal, and in a rating decision of 
March 2003, the RO granted service connection for chronic 
back pain, and assigned a 10 percent disability rating 
effective from May 29, 1996.  

In April 2004, the veteran raised a claim for an increased 
rating, stating that his back condition had worsened.  The RO 
initially denied the request, and the veteran perfected the 
current appeal.  Later, in a decision of February 2006, the 
RO increased the rating to 40 percent disabling.  However, 
the veteran has not withdrawn his appeal.  A claimant will 
generally be presumed in such cases to be seeking the maximum 
benefit allowed by law and regulation.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

The evidence which is relevant to the severity of the 
disorder during the period of time relevant to the appeal 
includes several VA treatment records show complaints of back 
pain.  

For example, a VA medical record dated in April 2004 reflects 
that the veteran stated that his lower back got sore a few 
days after helping his sister move two weeks prior, but had 
since resolved.  Similarly, a VA record dated in May 2004 
reflects that he complained of having back pain for three 
weeks.  He said that his back was stiff when he first stood 
up and hurt when he first started walking.  He said that the 
pain was a 10.  He denied having radiating pain in the legs.  
Another record also dated in May 2004 notes that he presented 
with continued problems of lower back pain.  On examination, 
there were no signs of distress.  He had a normal gait, and 
the LS spine was nontender.  The paralumbar muscles were 
tight.  Straight leg raising was negative.  Deep tendon 
reflexes and street were within normal limits.  The 
assessment was muscular lower back pain.  

The veteran was afforded a VA spine examination in June 2005.  
The report shows that the veteran stated that he hurt all the 
time.  He said that the pain was sharp in nature.  Rest, 
Tylenol and heating pads helped.  He said that he was not 
able to work since 1982 and collected SSI benefits.  (The 
Board notes that the records from the Social Security 
Administration reflect that SSI benefits were granted based 
on nonservice-connected psychiatric impairment).

The VA examination report of June 2005 further reflects that 
the veteran had never had urinary incontinence, urinary 
frequency, urinary urgency, erectile dysfunction, fecal 
incontinence, leg of foot weakness, numbness, paresthesias, 
falls, or unsteadiness.  It was stated that he had back 
flare-ups lasting one day on a weekly basis.  He reportedly 
suffered 100 percent limitation of motion during a flare-up.  
Precipitating factors included bending and twisting.  
Alleviating factors included medication, heat and rest.  He 
reportedly had mild weakness, and spasm.  He could walk more 
than 1/4 mile but less than a mile.  

On actual physical examination, there was no lumbar 
flattening, no lordosis, and no scoliosis.  It was 
specifically stated that there was no thoracolumbar 
ankylosis, and no indications of unfavorable ankylosis.  
There was no spasm.  On range of motion testing, flexion was 
from 0 to 20 degrees.  Flexion pain reportedly was present 
from 0 to 20 degrees.  Left lateral flexion was from 0 to 5 
degrees, right lateral flexion was from 0 to 15 degrees with 
pain from 0 to 15.  Left lateral rotation was from 0 to 17, 
with pain at 17 degrees.  Right lateral rotation was from 0 
to 20, with pain at 20 degrees.   The examiner indicated that 
there was additional loss of motion on repetitive use.  
Muscle tone was normal.  Sensory examination and reflex 
examinations were normal.  The diagnosis was chronic low back 
pain of unknown etiology.  Normal X-ray.  

The report of a VA examination conducted in November 2006 
reflects similar findings.  Examination again revealed severe 
limitation of motion and pain on motion.  Neurological 
examination was again normal.  It was stated that activities 
like bending and twisting aggravated his back pain.  He 
reportedly had a paper route for three hours each morning, 
and drove a car and distributed papers from the car.  He 
reported that he drove to the clinic for 60 miles without 
problem.  He could carry 50 pounds of dog food, but it 
aggravated his back pain.  He could do light work around the 
house like washing discharging, cleaning, and vacuuming.  He 
changed the oil in his car, worked on a truck door latch, and 
could tune the engine of an older model truck.  The back pain 
was aggravated by any activity involving bending, twisting, 
lifting, etc.  He avoided physical work, took his time, and 
did work around the house.  It was again stated that there 
was no ankylosis of the lumbar spine found on examination.  
The veteran was well dressed and in no discomfort.  He had 
normal gait, though he reportedly used a cane sometimes.  An 
X-ray was interpreted as showing no evidence of acute injury 
or significant degenerative change in the lumbar spine.    

A VA radiology report dated in June 2005 reflects that there 
were no significant degenerative changes.  The disc spaces 
were well maintained.  

After reviewing the evidence of record, the Board finds that 
the veteran's service-connected low back disorder has not 
resulted in incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  On the 
contrary, the medical treatment records and the VA 
examination report are all completely negative for any 
instances of incapacitating episodes requiring bed rest.  

The Board also finds that the service-connected back 
disorder has not resulted in unfavorable ankylosis of the 
entire thoracolumbar spine.  On the contrary, the VA 
examinations reports specifically state that no ankylosis 
was found.  Consequently, it would not be possible to have 
unfavorable ankylosis.  

Finally, the Board notes that the disorder has not resulted 
in incomplete paralysis of either of the sciatic nerves.  
Neurological examination was consistently normal.  
Accordingly, the Board concludes that the criteria for an 
evaluation in excess of 40 percent for low back pain have not 
been met.  In addition, the record does not show varying 
levels of disability for the condition and, therefore, does 
not support the assignment of a staged rating for the back 
disability at any time.  See also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

There is also no evidence that the schedular evaluations in 
this case are inadequate.  The Board finds that no evidence 
has been presented suggesting an exceptional disability 
picture in this case.  The appellant has not required any 
post-service hospitalization for back, and he has not 
demonstrated marked interference with employment.  There is 
no indication that he has ever had to be hospitalized for 
treatment of his back.  With respect to whether there is 
marked interference with employment, the Board notes that the 
veteran is currently not working or is marginally employed, 
however, the records from the Social Security Administration 
reflect that this is due to his nonservice-connected 
schizophrenia.  The Board also notes that the currently 
assigned 40 percent rating for low back disability 
contemplates a significant degree of industrial impairment.  
Marked interference with employment beyond that contemplated 
by the schedular criteria has not been shown.  Consequently, 
the Board concludes that referral of this case for 
consideration of the assignment of extraschedular ratings is 
not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)


ORDER

An increased rating for chronic low back pain, currently 
evaluated as 40 percent disabling is denied.




____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


